Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




GUILLERMO MARIO ALVAREZ


                            Appellant,

v.

THE STATE OF TEXAS

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

No. 08-07-00037-CR

Appeal from the

County Court at Law No. 4
of El Paso County, Texas 

(TC# 20060C12941)




M E M O R A N D U M   O P I N I O N

	This appeal is before the Court on its own motion to determine whether the appeal should
be dismissed.  The court reporter advised the Court that the record would not be filed because
Appellant, who is acting pro se in this appeal, had informed her that he no longer wished to
appeal.  Because Appellant did not file a motion to withdraw his notice of appeal, we ordered the
trial court to conduct a hearing to determine whether Appellant still wished to appeal.  At that
hearing, Appellant stated under oath that he had obtained legal advice regarding his appeal, and
based on that advice, he no longer wished to prosecute his appeal.  At the conclusion of the
hearing, the trial court found, among other things, that Appellant did not wish to appeal. 
Although no written motion has been filed in compliance with Rule 42.2(a) of the Texas Rules of
Appellate Procedure, we believe that good cause exists to suspend the operation of Rule 42.2(a)
in this case in accordance with Rule 2.  See Tex.R.App.P. 2.  We have not yet issued a decision. 
Based upon Appellant's sworn statements and the trial court's findings, we dismiss the appeal.

August 9, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)